     Case 1:20-cv-00611-DAD-EPG Document 12 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   AARON KEITH BENZIGER, JR.,                      Case No. 1:20-cv-00611-DAD-EPG

12                      Plaintiff,                   ORDER DENYING STIPULATED
                                                     PROTECTIVE ORDER
13          v.
14                                                   (ECF No. 11)
     CITY OF LIVINGSTON, et al.,
15                      Defendants.
16

17          On October 30, 2020, the parties filed a Stipulated Protective Order. (ECF No. 11). The

18   Court has reviewed the proposed protective order and finds that it does not comply with Eastern

19   District of California Local Rule 141.1(c), which requires that every proposed protective order

20   contain the following provisions: “(1) [a] description of the types of information eligible for

21   protection under the order, with the description provided in general terms sufficient to reveal the

22   nature of the information (e.g., customer list, formula for soda, diary of a troubled child); (2) [a]

23   showing of particularized need for protection as to each category of information proposed to be

24   covered by the order; and (3) [a] showing as to why the need for protection should be addressed

25   by a court order, as opposed to a private agreement between or among the parties.” (paragraph

26   breaks omitted).

27   \\\

28   \\\
                                                       1
     Case 1:20-cv-00611-DAD-EPG Document 12 Filed 11/02/20 Page 2 of 2


 1          Accordingly, the parties “Stipulated Protective Order for Standard Litigation” (ECF No.

 2   11) is DENIED without prejudice to the parties’ ability to file a corrected stipulation and

 3   proposed protective order.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     November 2, 2020                            /s/
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
